
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 486
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mrs. Maloney (for
			 herself, Mr. Bilirakis,
			 Ms. Berkley,
			 Mr. Space,
			 Ms. Ros-Lehtinen,
			 Ms. Tsongas,
			 Mr. Brown of South Carolina,
			 Mr. Sarbanes,
			 Mr. Kennedy,
			 Mr. Van Hollen,
			 Mr. Carnahan,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Pallone,
			 Ms. Lee of California,
			 Mr. Sires,
			 Ms. Titus,
			 Mr. Poe of Texas,
			 Mr. McMahon, and
			 Mr. Jackson of Illinois) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the former Yugoslav Republic of Macedonia should work
		  within the framework of the United Nations process with Greece to achieve
		  longstanding United States and United Nations policy goals of finding a
		  mutually acceptable composite name, with a geographical qualifier and for all
		  international uses for the former Yugoslav Republic of
		  Macedonia.
	
	
		Whereas, on April 8, 1993, the United Nations General
			 Assembly admitted as a member the former Yugoslav Republic of Macedonia, under
			 the name the “former Yugoslav Republic of Macedonia”;
		Whereas United Nations Security Council Resolution 817
			 (1993) states that the international dispute over the name must be resolved to
			 maintain peaceful relations between Greece and the former Yugoslav Republic of
			 Macedonia and regional stability;
		Whereas Greece is a strategic partner and ally of the
			 United States in bringing political stability and economic development to the
			 Balkan region, having invested over $20 billion in the countries of the region,
			 thereby creating over 200,000 new jobs, and having contributed over $750
			 million in development aid for the region;
		Whereas Greece has invested over $1 billion in the former
			 Yugoslav Republic of Macedonia, thereby creating more than 10,000 new jobs and
			 having contributed $110 million in development aid;
		Whereas H. Res. 356 of 110th Congress, urged the former
			 Yugoslav Republic of Macedonia to abstain from hostile activities and stop the
			 utilization of materials that violate provisions of the United Nations-brokered
			 Interim Agreement between the former Yugoslav Republic of Macedonia and Greece
			 regarding “hostile activities or propaganda”;
		Whereas NATO’s Heads of State and Government unanimously
			 agreed in Bucharest (April 3, 2008) that “… within the framework of the UN,
			 many actors have worked hard to resolve the name issue, but the Alliance has
			 noted with regret that these talks have not produced a successful outcome.
			 Therefore we agreed that an invitation to the former Yugoslav Republic of
			 Macedonia will be extended as soon as a mutually acceptable solution to the
			 name issue has been reached. We encourage the negotiations to be resumed
			 without delay and expect them to be concluded as soon as possible”;
		Whereas the Heads of State and Government participating in
			 the meeting of the North Atlantic Council in Strasbourg/Kehl (April 4, 2009),
			 reiterated their unanimous support for the agreement at the Bucharest Summit
			 “to extend an invitation to the former Yugoslav Republic of Macedonia as soon
			 as a mutually acceptable solution to the name issue has been reached within the
			 framework of the UN, and urge intensified efforts towards that goal.”;
		Whereas the former Yugoslav Republic of Macedonia has
			 consistently engaged in anti-Greek rhetoric, thus creating hostile feeling
			 among its citizens, which violates the principle of good neighborly relations;
			 and
		Whereas authorities in the former Yugoslav Republic of
			 Macedonia urged their citizens to boycott Greek investments in the country and
			 not to travel to Greece: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)urges the former Yugoslav Republic of
			 Macedonia to work within the framework of the United Nations process with
			 Greece to achieve longstanding United States and United Nations policy goals by
			 finding a mutually acceptable composite name, with a geographical qualifier and
			 for all international uses for the former Yugoslav Republic of Macedonia;
			 and
			(2)urges the former
			 Yugoslav Republic of Macedonia to abstain from hostile activities and stop
			 violating provisions of the United Nations-brokered Interim Agreement between
			 the former Yugoslav Republic of Macedonia and Greece regarding hostile
			 activities or propaganda.
			
